DETAILED ACTION
This is the first Office action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/06/2019,  03/17/2020, and 06/05/2020 were considered by the examiner.
	
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0059] the sentence, “If the determination at block 306 is "YES," the method begins a laser ranging control mode 2.” should be corrected to read, “If the determination at block 306 is "NO," the method begins a laser ranging control mode 2.”
Paragraph [0070] refers to “dashed, dot box 508’ ” appearing in FIG. 5F, however in the figure it is simply labelled as “508 “ without the apostrophe. Please amend either the drawing of the specification to make it clear what is being referred to.
Also in paragraph [0070] numerous references are made to “laser ranging profile 120”, all of which should likely be written as “laser ranging profile 520”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 10, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galera et al. (US 20190101623 A1).

Regarding claim 8 Galera et al. teaches a non-transitory and tangible computer readable medium comprising program instructions which when executed to cause the one or more processors to: 
receive selection of a region-of-interest (ROI) having a pixel cluster displayed on a display device (FIG. 9, images 702 and 804, Paragraph [0005] and [0068]. Allows the user to select a region of interest, defined by pixel coordinates on a screen. Instructions for operation are on a non-transitory and tangible computer readable medium.);
cause laser ranging aligned to an optical line-of-sight using a laser ranging system in the first mode of an extended laser active ranging (ELAR) procedure (FIGS. 7, 16A and B, light beam 412 and step 1602 Paragraph [0057], [0058], and [0091]. System can emit a laser light as a first mode of detection.);
determine whether a laser ranging reflection (LRR) signal is received by a laser photodetector of a gimbal during the first mode (FIGS. 16A and B, step 1604, Paragraphs [0092] and [0094]. System determines whether light is returned from the first emitted beam.); and
if the LRR signal is not received, perform a second mode of the ELAR procedure, via the laser ranging system, initialized to a center of the selected ROI to search for a reflective surface in the ROI of an imaged real-world view of an ambient scene and registered to the pixel cluster to find a small target (FIGS. 8, 12, 16A and B, second light 802, image 804, region of interest 1202, and step 1618, Paragraphs [0057], [0059], [0068], [0069], [0074], and [0094]. Teaches that after no detection is made from the first emission, that a wider second mode of illumination can be emitted, which may be a laser. This second illumination can encompass the center of a selected region of interest, which is selected by a user from a pixel cluster representing an imaged real-world view. The only return signals will inherently come from reflective surfaces. This second emission can be used also to generate a measurement.) wherein the first mode is different from the second mode (FIGS. 7, 8, 16A and B, images 702 and 802, Paragraph [0059]. The second mode emits a wider beam then the first.).

Regarding claim 10 Galera et al. teaches the computer readable medium of claim 8, wherein the pixel cluster is represented on the display device as image data representative of a laser reflection in the imaged real-world view of the ambient scene (FIG. 9, images 702 and 804, Paragraph [0068]. Can display images 702 and 804 on a screen, which are imaged real-world views of the ambient scene.).

Regarding claim 15 Galera et al. teaches a computer-implemented method comprising:
	receiving, by a processor of a computing system, selection of a region-of-interest (ROI) having a pixel cluster displayed on a display device (FIGS. 3 and 9, interface component 314, processors 320, images 702 and 804, Paragraph [0043] and [0068]. Allows the user to select a region of interest, defined by pixel coordinates on a screen. User interactions must be run be taken in and executed by the processor.);
	causing, by the processor, laser ranging aligned to an optical line-of-sight using a laser ranging system in the first mode of an extended laser active ranging (ELAR) procedure (FIGS. 7, 16A and B, light beam 412 and step 1602 Paragraph [0057], [0058], and [0091]. System can emit a laser light as a first mode of detection.);
	determining, by the processor, whether a laser ranging reflection (LRR) signal is received by a laser photodetector of a gimbal during the first mode (FIGS. 16A and B, step 1604, Paragraphs [0092] and [0094]. System determines whether light is returned from the first emitted beam.); and
	if the LRR signal is not received, performing, by the processor, a second mode of the ELAR procedure, via the laser ranging system, initialized to a center of the selected ROI to search for a reflective surface in the ROI of an imaged real-world view of an ambient scene and registered to the pixel cluster to find a small target with the reflective surface (FIGS. 8, 12, 16A and B, second light 802, image 804, region of interest 1202, and step 1618, Paragraphs [0057], [0059], [0068], [0069], [0074], and [0094]. Teaches that after no detection is made from the first emission, that a wider second mode of illumination can be emitted, which may be a laser. This second illumination can encompass the center of a selected region of interest, which is selected by a user from a pixel cluster representing an imaged real-world view. The only return signals will inherently come from reflective surfaces. This second emission can be used also to generate a measurement.), wherein the first mode is different from the second mode (FIGS. 7, 8, 16A and B, images 702 and 802, Paragraph [0059]. The second mode emits a wider beam then the first.).

Regarding claim 17 Galera et al. teaches the method of claim 15, wherein the pixel cluster is represented on the display device as image data representative of a laser reflection in the imaged real-world view of the ambient scene (FIG. 9, images 702 and 804, Paragraph [0068]. Can display images 702 and 804 on a screen, which are imaged real-world views of the ambient scene.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20190068953 A1), modified in view of Galera et al. (US 20190101623 A1).

Regarding claim 1 Choi et al. teaches a system for a laser ranging system including a laser source (FIG. 2D, sensor payload 226 and light sources 226c, Paragraph [0084]) and a gimbal having a gimbal steering device and a steerable laser photodetector (FIG. 2D, sensor payload 226 and cameras 226a, Paragraphs [0084] and [0085]. The camera can be a LIDAR detector, and steered by the gimbal system.) for image tracking a target in a displayed image on a display device (FIGS. 2D and 6B, target aircraft 104,  HMI 114, sensor payload 226, and video feed screen 622, Paragraphs [0086], [0087], [0120], and [0122]), the system comprising: 
non-transitory and tangible memory comprising program instructions for performing an extended laser active ranging (ELAR) procedure having a first mode and a second mode (FIG. 2D, memory device 218, Paragraph [0080]. Teaches a device that can perform multiple operations, and thus operate in multiple modes, based on instructions stored in a memory device.);

Choi et al. fails to teach, but Galera et al. does teach one or more processors configured to execute the program instructions to cause the one or more processors to: 
receive selection of a region-of-interest (ROI) having a pixel cluster (FIG. 9, images 702 and 802, Paragraph [0068]. Allows the user to select a region of interest, defined by pixel coordinates on a screen.);
	cause laser ranging aligned to an optical line-of-sight using the laser ranging system in the first mode of the ELAR procedure (FIGS. 7, 16A and B, light beam 412 and step 1602 Paragraph [0057], [0058], and [0091]. System can emit a laser light as a first mode of detection.);
	determine whether a laser ranging reflection (LRR) signal is received by the laser photodetector of the gimbal during the first mode (FIGS. 16A and B, step 1604, Paragraphs [0092] and [0094]. System determines whether light is returned from the first emitted beam.); and
	if the LRR signal is not received, perform the second mode of the ELAR procedure initialized to a center of the selected ROI to search for a reflective surface in the ROI of an imaged real-world view of an ambient scene and registered to the pixel cluster to find a small target (FIGS. 8, 12, 16A and B, second light 802, image 804, region of interest 1202, and step 1618, Paragraphs [0057], [0059], [0068], [0069], [0074], and [0094]. Teaches that after no detection is made from the first emission, that a wider second mode of illumination can be emitted, which may be a laser. This second illumination can encompass the center of a selected region of interest, which is selected by a user from a pixel cluster representing an imaged real-world view. The only return signals will inherently come from reflective surfaces. This second emission can be used also to generate a measurement.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser ranging system taught by Choi et al. with the two separate modes for scanning a region of interest taught by Galera et al. The reasoning for this is that while an initial narrow scan holds several advantages, such as being potentially faster and providing a higher intensity or resolution of reception signals, it may miss the intended target in the designated region of interest, or at least it’s more reflective surfaces. Thus, by emitting a second, wider light, the designer is predictably able to ensure a higher probability that the light will be incident on a sufficiently reflective surface of the intended target, and thus generate a return signal.

Regarding claim 2 Choi et al., modified in view of Galera et al., teaches the system of claim 1, wherein the pixel cluster is represented on the display device as image data representative of a thermal scale of infrared imaging (Choi et al., FIG. 2D and 6B, sensor payload 226, cameras 226a, and video feed screen 622. Paragraphs [0070], [0087], [0120], [0138]. The video feed is derived from camera imagery, which can be substituted for infrared imagery as well, depending on the designer’s preference.).

Regarding claim 3 Choi et al., modified in view of Galera et al., teaches the system of claim 1, wherein the pixel cluster is represented on the display device as image data representative of a laser reflection in the imaged real-world view of the ambient scene (Galera et al., FIG. 9, images 702 and 804, Paragraph [0068]. Can display images 702 and 804 on a screen, which are imaged real-world views of the ambient scene.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser ranging system taught by Choi et al., and previously modified with the two separate modes for scanning a region of interest taught by Galera et al., with the laser reflection image display also taught by Galera et al. The reasoning for this is that by having an option to display the laser scanned view of the scene, it would predictably allow the user to get a clear picture of the environment, even in potentially low light environments.

Regarding claim 5 Choi et al., modified in view of Galera et al., teaches the system of claim 1, wherein the program instructions to further cause when executed the one or more processors to, during mode 2:
determine a direction of movement of the pixel cluster of the selected ROI by image tracking (Choi et al., FIGS 2D, 3B, and 6B, target aircraft 104, IMU 224c, cameras 302, and video feed screen 622. Paragraphs [0091]. System is able to track the relative motion of the target aircraft, which would be represented by a pixel cluster on the video feed screen.); and
further sweep a line-of-sight (LOS) of an area in or around the selected ROI to expand an area of search of reflective surface portions in the determined direction of movement using the laser ranging system (Choi et al., FIGS 2D, 3B, target aircraft 104, IMU 224c, light source 226c, cameras 302, light source 304, and MEMS mirror 306, Paragraphs [0087]-[0089], [0091]. Describes scanning the view of a laser ranging system, per paragraph [0087], to track an objects relative position. In order to receive return signals, the laser would need to be incident on the target’s reflective surfaces.).

	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20190068953 A1), modified in view of Galera et al. (US 20190101623 A1) and Yoo (US 20200117917 A1).

Regarding claim 4 Choi et al., modified in view of Galera et al., teaches the system of claim 1.

This combination fails to teach, but Yoo does teach wherein the selected ROI is selected on a basis of laser range path correction (LRPC) wherein the ROI becomes a selected ROI on the target (FIG. 1, region-of-interest extraction unit 300, Paragraph [0036]. Selects an ROI on a target.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser ranging system taught by Choi et al., and previously modified with the two separate modes for scanning a region of interest taught by Galera et al., with the ROI selection method taught by Yoo. The reasoning for this is that by having an automated way of extracting ROIs for monitoring, based on target location, it predictably allows for the system to detect and track targets that a user may not be able to see on the screen.

Claims 9, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Galera et al. (US 20190101623 A1), modified in view of Choi et al. (US 20190068953 A1).

Regarding claim 9 Galera et al. teaches the computer readable medium of claim 8.

Galera et al. fails to teach, but Choi et al. does teach wherein the pixel cluster is represented on the display device as image data representative of a thermal scale of infrared imaging (FIG. 2D and 6B, sensor payload 226, cameras 226a, and video feed screen 622. Paragraphs [0070], [0087], [0120], [0138]. The video feed is derived from camera imagery, which can be substituted for infrared imagery as well, depending on the designer’s preference.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser ranging system taught by Galera et al. with the infrared imaging taught by Choi et al. The reasoning for this is that by incorporating an infrared camera as a second imaging sensor, it not only provides a failsafe for if the laser detectors fail, but it also will be able to better indicate if a person is in the field of interest based on their thermal signal, which can be useful for safety purposes.

Regarding claim 12 Galera et al., modified in view of Choi et al., teaches the computer readable medium of claim 8, wherein the program instructions to further cause when executed the one or more processors to, during mode 2: 
determine a direction of movement of the pixel cluster of the selected ROI by image tracking (Choi et al., FIGS 2D, 3B, and 6B, target aircraft 104, IMU 224c, cameras 302, and video feed screen 622. Paragraphs [0091]. System is able to track the relative motion of the target aircraft, which would be represented by a pixel cluster on the video feed screen.); and
further sweep a line-of-sight (LOS) of an area in or around the selected ROI to expand an area of search of reflective surface portions in the determined direction of movement, by the laser ranging system (Choi et al., FIGS 2D, 3B, target aircraft 104, IMU 224c, light source 226c, cameras 302, light source 304, and MEMS mirror 306, Paragraphs [0087]-[0089], [0091]. Describes scanning the view of a laser ranging system, per paragraph [0087], to track an objects relative position. In order to receive return signals, the laser would need to be incident on the target’s reflective surfaces.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser ranging system taught by Galera et al. with the image tracking taught by Choi et al. The reasoning for this is that by adopting a secondary method for identifying and tracking targets, such as the stereo camera system, the device would better be able to detect potential hazards within its field of view, and also track/predict where these hazards are moving. This predictably would allow the system to provide additional safety features, such as warnings regarding dangerous areas, in anticipation of a person’s movements.

Regarding claim 16 Galera et al., modified in view of Choi et al., teaches the method of claim 15, wherein the pixel cluster is represented on the display device as image data representative of a thermal scale of infrared imaging (Choi et al., FIG. 2D and 6B, sensor payload 226, cameras 226a, and video feed screen 622. Paragraphs [0070], [0087], [0120], [0138]. The video feed is derived from camera imagery, which can be substituted for infrared imagery as well, depending on the designer’s preference.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser ranging method taught by Galera et al. with the infrared imaging taught by Choi et al. The reasoning for this is that by incorporating an infrared camera as a second imaging sensor, it not only provides a failsafe for if the laser detectors fail, but it also will be able to better indicate if a person is in the field of interest based on their thermal signal, which can be useful for safety purposes.

Regarding claim 19 Galera et al., modified in view of Choi et al., teaches the method of claim 15, wherein during mode 2: 
determining, by the processor, a direction of movement of the pixel cluster of the selected ROI by image tracking (Choi et al., FIGS 2D, 3B, and 6B, target aircraft 104, IMU 224c, cameras 302, and video feed screen 622. Paragraphs [0091]. System is able to track the relative motion of the target aircraft, which would be represented by a pixel cluster on the video feed screen.); and
further sweeping, by the processor, a line-of-sight (LOS) of an area in or around the selected ROI to expand an area of search of reflective surface portions in the determined direction of movement, by the laser ranging system (Choi et al., FIGS 2D, 3B, target aircraft 104, IMU 224c, light source 226c, cameras 302, light source 304, and MEMS mirror 306, Paragraphs [0087]-[0089], [0091]. Describes scanning the view of a laser ranging system, per paragraph [0087], to track an objects relative position. In order to receive return signals, the laser would need to be incident on the target’s reflective surfaces.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser ranging method taught by Galera et al. with the image tracking taught by Choi et al. The reasoning for this is that by adopting a secondary method for identifying and tracking targets, such as the stereo camera system, the device would better be able to detect potential hazards within its field of view, and also track/predict where these hazards are moving. This predictably would allow the system to provide additional safety features, such as warnings regarding dangerous areas, in anticipation of a person’s movements.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Galera et al. (US 20190101623 A1), modified in view of Yoo (US 20200117917 A1).

Regarding claim 11 Galera et al. teaches the computer readable medium of claim 8.

Galera et al. fails to teach, but Yoo does teach wherein the selected ROI is selected on a basis of laser range path correction (LRPC) wherein the ROI becomes a selected ROI on the target (FIG. 1, region-of-interest extraction unit 300, Paragraph [0036]. Selects an ROI on a target.). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser ranging system taught by Galera et al. with the ROI selection method taught by Yoo. The reasoning for this is that by having an automated way of extracting ROIs for monitoring, based on target location, it predictably allows for the system to detect and track targets that a user may not be able to see on the screen.

Regarding claim 18 Galera et al., modified in view of Yoo, teaches the method of claim 15, wherein the selected ROI is selected on a basis of laser range path correction (LRPC) wherein the ROI becomes a selected ROI on the target (Yoo, FIG. 1, region-of-interest extraction unit 300, Paragraph [0036]. Selects an ROI on a target.).	

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser ranging method taught by Galera et al. with the ROI selection method taught by Yoo. The reasoning for this is that by having an automated way of extracting ROIs for monitoring, based on target location, it predictably allows for the system to detect and track targets that a user may not be able to see on the screen.

Allowable Subject Matter
Claims 6, 7, 13, 14, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to anticipate or make obvious a system that uses an estimated range derived from a registered image to inform the size of a dithering amplitude for a photodetector.  Livingston (US 5973309 A) and Livingston et al. (US 5780838 A), both cited in the IDS submitted on 02/06/19, teach devices which dither laser signals to search for reflective surfaces on a tracked object, but make no mention on how the dither size is derived. While these pieces of art teach some aspects of the above mentioned limitation, none do so in a way that would fully anticipate the subject matter or render the subject matter obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akkaya et al. (US 20180146186 A1): Teaches a laser ranging system that uses a gimbal to maneuver the field of view of a detector so it is centered on a selected region of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645          

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645